Citation Nr: 1613607	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, secondary to service-connected PTSD.

2. Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), with recurrent major depressive disorder (MDD), currently rated as 30 percent disabling prior to September 13, 2013, 50 percent disabling prior to March 2, 2015 and 70 percent disabling thereafter. 
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 13, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1972 and April 1980 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

An April 2015 rating decision granted higher initial ratings for PTSD and a TDIU beginning September 13, 2013.  As the Veteran has not indicated that he is satisfied with either disposition, the issues of entitlement to a higher initial rating for PTSD with MDD and entitlement to a TDIU prior to September 13, 2013 remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that additional evidence was receive after the most recent adjudications by the RO in April 2015 and September 2015.  In his May 2015 response to the Supplemental Statement of the Case (SSOC) for a higher initial rating for PTSD, the Veteran reported that he did not have additional evidence to submit and requested that the issue return to the Board.  Review of the newly received evidence is cumulative and redundant of evidence considered in the April 2015 SSOC, to specifically include review of VA treatment records through April 2015.  Thus, the Board need not remand the case for initial agency of original jurisdiction (AOJ) consideration of the new evidence.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether erectile dysfunction is casually related to service-connected PTSD.  

2.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim service-connected PTSD and MDD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not more nearly approximated total social and occupational impairment.

3.  In light of the Board's decision granting an initial 70 percent rating for PTSD with MDD, beginning April 30, 2008, the Veteran is service-connected for PTSD, rated as 70 percent disabling; left ear hearing loss, 10 percent disabling; and tinnitus 10 percent disabling.  His combined disability rating is 80 percent.   

4.  The Veteran has a high school education and occupational experience in construction and ceramic tiling.  

5.  Beginning March 3, 2009, the Veteran's service-connected disabilities preclude gainful employment.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, erectile dysfunction is proximately due to or the result of service connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for an initial 70 percent rating, but no higher, prior to September 13, 2013 for PTSD and MDD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Beginning March 3, 2009, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As an initial matter, the Board's decision is fully favorable regarding the issue of service connection for erectile dysfunction.  Discussion of VA's compliance with its duty to notify and assist is moot for the issue.  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  For the higher initial rating claim for PTSD, the claim was substantiated upon the grant of service connection in the appealed rating decision.  Additional notification is not required.  Hartman, supra.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has had ample opportunity to submit evidence and arguments in support of his claims in light of these notices before subsequent readjudications by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, and statements from the Veteran.  In September 2014, the Social Security Administration (SSA) reported that they did not have any disability records for the Veteran.  

The Veteran had January 2009, March 2014 and March 2015 VA examinations for service-connected PTSD.  For the reasons indicated in the discussion below, these examination reports are thorough and responsive to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  His service-connected PTSD disability is not shown to have materially increased in severity since the most recent examination.  The Board notes the Veteran's June 2009 report that he had difficulty responding to the January 2009 VA examiner's questions due to hearing difficulties.  His reports have been duly considered in the present adjudication.  The VA examination reports for the higher initial rating claim are adequate for adjudication purposes.  See Barr, 21 Vet. App. at 312.  

The record reflects substantial compliance with the May 2014 Board remand covering the PTSD issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records, a September 2014 negative response from SSA, and a March 2015 VA PTSD examination report that was responsive to the queries posed.  It issued a September 2014 letter with information about how to substantiate a TDIU claim.  The AOJ readjudicated the claim in April 2015.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

II.  Service connection for erectile dysfunction (ED)

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a secondary basis may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 38 C.F.R. § 3.310(b).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he developed ED after service and it is caused or aggravated by service-connected diabetes and PTSD.  See March 2016 Informal Hearing Presentation.  

VA treatment records show that the Veteran has had serious PTSD symptoms throughout the claims period.  

July 2012 VA diabetes examination reflects that the Veteran did not meet the clinical diagnostic criteria for diabetes.  He reported ED problems associated with severe headaches.  

In 2013, the Veteran was diagnosed with diabetes mellitus, Type II.  

VA obtained a June 2015 medical opinion for the claim.  The examiner diagnosed ED, but provided a negative medical opinion.  She explained that ED was age-related and not attributable to diabetes.  She cited review of the record and the fact that the Veteran's diabetes was well controlled.  

In September 2015, the Veteran submitted a WebMD article stating that men with diabetes tend to develop ED 10 to 15 years earlier than non-affected men.  It explained that precise clinical cause is complex and involves nerve, vascular and muscle functions.

In March 2016, the representative submitted a VA Research Currents internet article regarding ED and PTSD.  It stated that a relationship between ED and PTSD was expected due to the negative affect of PTSD on physical and emotional health.  However, the clinical studies found a surprisingly high rate of sexual dysfunction among PTSD patients.  It stated that a February 2015 review study published online in the Journal of Sexual Medicine found that male Veterans with PTSD were significantly more likely than their civilian counterparts to report ED or other sexual problems.  It cited a study that 85 percent of male combat Veterans diagnosed with PTSD reported ED compared to 22 percent of male combat Veterans without a psychiatric diagnosis.  Another cited study of 90 male combat Veterans found that more than 80 percent were experiencing sexual dysfunction.  The article noted that while medication played a role in sexual dysfunction, the study showed that it affected Veterans who were not on medication.  

The June 2015 VA medical opinion is limited to the issue of diabetes.  While the examiner's report that the Veteran's diabetes is relatively well managed is consistent with the medical evidence, she did not consider PTSD as a possible causal factor or the medical articles regarding the relationship between ED and PTSD.  For these reasons, the Board does not find the June 2015 VA medical opinion persuasive evidence weighing against a nexus.  

There is no positive medical opinion specifically addressing the question of a secondary nexus.  However, the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an  unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Here, the Board finds the VA Research Currents article to be of significant probative weight pursuant to the reasoning of Sacks.  The study concludes with specificity and sufficient certainty that there is a significant relationship between ED and PTSD.  It explains that a relationship was expected due to PTSD's negative physical and mental health effects, but the high rate of the relationship was surprising.  It is consistent with the recently developed ED in the context of serious PTSD symptoms that are detailed below.  

The evidence is thus at least evenly balanced as to whether the Veteran's ED is caused by service-connected PTSD and diabetes.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for ED secondary to PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

III.  Higher initial rating for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

For the psychiatric disability, the Veteran is challenging the initially assigned disability ratings.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service connected for PTSD with recurrent MDD, under 38 C.F.R. § 4.130, Diagnostic Codes (DC) 9411, according to the General Rating Formula for Mental Disorders.  His psychiatric disability is rated as 30 percent disabling prior to September 13, 2013, 50 percent disabling prior to March 2, 2015 and 70 percent disabling thereafter.  

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent or total evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

The Federal Circuit has held that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014); February 2010 VA Form 8).  

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

Factual background

In January 2009, the Veteran was afforded a VA PTSD examination with review of the claims folder.  He indicated that he received medical care at the VA in Ann Arbor.  He took Alprazolam on an as needed basis.  He had not worked since 2004 and was experiencing financial difficulties as a result.  He had earned a high school diploma.  He reported having a difficult adjustment following Vietnam service.  He cited excessive alcohol consumption, sleeping problems and intrusive thoughts.  Presently, he continued to have sleeping problems and occasional flashbacks.  He also endorsed an anxious mood that was aggravated by service-connected tinnitus.  He stated that his only psychiatric treatment was Alprazolam and he denied seeing in a counselor in a long time.  He lived with his third wife and they did not have any children.  He had been married twice before and had children from these marriages.  He cited his emotional detachment and alcohol use as primary reasons for the divorces.  He reported a history of intermittent construction work, but denied ever having stable employment.  He did not have many friends.  He did not like to interact in group settings.  His hobbies included woodworking and walking his dog.  He characterized his relationship with his current wife as good.  He denied any current alcohol problems.  

Mental status examination (MSE) showed the Veteran to be cooperative and exhibit normal psychomotor activities.  The examiner commented that the Veteran had difficulty hearing.  He described the Veteran as somewhat tense and anxious.  However, the Veteran had an appropriate affect and neutral mood.  He was fully oriented.  He exhibited logical and relevant thought processes.  Judgment, intelligence and insight were fair.  The Veteran denied any psychosis or panic attacks.  He adamantly denied any homicidal or suicidal ideations.  He acknowledged having mood problems, especially with alcohol use.  He denied any personal hygiene problems.  The examiner summarized the main PTSD symptoms as emotional detachment, poor communication skills and anxiety/ irritability, especially with unusual background sounds.  He also noted mild cognitive impairment and sleep problems.  The examiner summarized the Veteran's employment history as intermittent construction work.  The Veteran had difficulty keeping jobs due to his alcohol use.  He had not worked within the past year.  The examiner diagnosed PTSD and alcohol dependence, in remission.  A GAF of 65 was listed.  The examiner concluded that the Veteran had a long history of symptoms dating to service.  His current symptoms were occasional nightmares, anxiety, insomnia, moodiness, irritability and flashbacks.  

In his June 2009 notice of disagreement (NOD), the Veteran reported that he had difficulty communicating with the VA examiner due to hearing loss.  He was concerned that the examiner skipped questions and it resulted in a lower rating for service-connected PTSD.

October 2009 VA treatment records reflect that the Veteran had a telephone consultation with a social worker at the Flint VA Outpatient Clinic.  The Veteran complained about longstanding nightmares and flashbacks.  He inquired about participating in group therapy.  He expressed concern about possible relapse due to alcohol use.  He denied any suicidal or homicidal ideation.  The clinician scheduled an outpatient appointment.

November 2009 VA treatment records reflect that the Veteran had a VA Mental Health Clinic (MHC) evaluation and initial treatment plan with a social worker.  The Veteran described his psychiatric symptoms as flashbacks, anxiety, depression and panic attacks.  He had a history of inpatient treatment about 20 years ago, but denied any outpatient treatment.  He denied homicidal ideations.  He described himself as passive-aggressive and acknowledged violent thoughts.  However, he would not act on these thoughts.  He denied suicide ideation, but described general thoughts of indifference towards his life.  He had a history for alcohol abuse.  He did not have a relationship with his two natural children from his first two marriages.  He maintains a relationship with his second wife's adoptive son and current wife's two adult children.  He had many siblings and maintained relationships with them.  He reported his support system consisting of his wife and one close friend.  He had persistent trouble sleeping with nightmares occurring 2 to 4 times per month.  He described his appetite as eating one meal a day and junk food.  He continued to live with his wife in their home.  He described himself as self-employed.  He worked a "side job" one or less times per month.  He described his recreational activities as working on ceramic tile and marble.  MSE was notable for a dysphoric and anxious mood.  He had a blunted affect.  He described difficulty with focus and concentration.  The social worker diagnosed PTSD and provided a GAF of 48.  The social worker summarized that the Veteran had irritability and difficulty leaving his residence due to it.  He had not had treatment in many years.  However, his problems progressed to where he needed treatment.  The social worker commented that the Veteran's wife was supportive.  

Subsequent November 2009 VA MHC records reflect that the Veteran complained about persistent intrusive thoughts about Vietnam.  Regarding his work history, he reported being self-employed as private contractor working with ceramic tiles and marble.  He stated that he retired in March 2009 after he became eligible for SSA retirement benefits.  He described his current wife as very helpful.  He also believed he had longstanding improvement in symptoms following his inpatient PTSD treatment many years ago.  He reported not receiving psychiatric treatment for many years.  However, his primary care physician had given him Alprazolam for panic attacks.  MSE was notable for depression and anxiety.  The Veteran alluded to visual hallucinations, describing instances where he sees movement from the corner of his eyes.  He also complained about decreased motivation and fatigue.  The clinician maintained the previously established PTSD diagnosis and GAF score of 48 from the Social Worker.  

December 2009 VA MHC records show that the Veteran had some mood improvement with recent Wellbutrin use.  He continued to have sleep problems.  His appetite consisted of one meal with junk food otherwise.  He acknowledged irritability with news and while driving.   

January 2010 VA MHC records reflect that the Veteran continued to ruminate over Vietnam experiences and was fearful of the dark.  The clinician encouraged the Veteran to find an activity to pass the time.  

February 2010 VA MHC records include a detailed review of the Veteran's Vietnam stressors.  Diagnostic testing was administered.  Notably, the examiner commented on possible delusional thoughts concerning government surveillance.  The psychologist diagnosed MDD, PTSD and panic disorder.  She listed a GAF of 50.  

March 2010 VA PTSD clinic records show that the Veteran started group therapy.  He reported that his anxiety had decreased and his mood had improved.  However, he had more panic attacks.  MSE was similar to prior reports.  The clinician raised the GAF to 55.  

April 2010 VA PTSD clinic records include reports of general improvement with Xanax and Wellbutrin use.  The Veteran cited decreased intrusive Vietnam thoughts and improved emotional expression.  However, he continued to have trouble sleeping.  MSE was notable for a better mood and less restricted affect.  The clinician raised the GAF score to 55. 

June 2010 VA PTSD clinic records are substantially similar to the April 2010 findings with the addition of a 10 point weight loss over the past six months.  

August 2010 VA PTSD clinic records reflect that the Veteran had increased depression.  He also had a recent panic attack.  MSE was remarkable for a depressed mood.  A GAF of 55 was maintained.  

October 2010 VA PTSD clinic records are substantially similar to the August 2010 reports.  
 
January 2011 VA PTSD clinic records show that the Veteran had increased nightmares associated with his restless legs syndrome medication.  He denied any recent panic attacks, but was concerned about occasional panic attack precursor symptoms.  He was content with his medications.  MSE was notable for a good mood and less restrictive affect.  The clinician maintained a GAF of 55.  

April 2011 PTSD clinic records reflect that the Veteran had one panic attack over the past three weeks with several precursor episodes that did not rise to a full panic attack.  He was unsure what prompted them.  He continued to have anger problems.  MSE was notable for an okay mood.  The clinician maintained a GAF of 55.  

August 2011 PTSD clinic records show that the Veteran had recent difficulties due to physical health concerns.  He was irritable and anxious about the treatment.  He had somewhat increased depression with poorer sleep.  MSE was notable for a poor mood and restricted affect.  The clinician maintained a GAF of 55.  

September 2011 PTSD clinic records reflect the Veteran continued to have poor sleep and increased nightmares.  He also complained about several bad panic attacks.  He attributed it to increased anxiety over his physical health.  MSE was notable for a more anxious mood and restricted, dysphoric affect.  The clinician lowered the GAF score to 50.  

November 2011 PTSD clinic records reflect a primary complaint of fatigue despite improved sleep.  MSE was notable for a lethargic mood and restricted affect.  The examiner noted stress from medical problems and maintained the GAF of 50.  

January and March 2012 PTSD clinic records are substantially similar to reports given in November 2011.  

May 2012 PTSD clinic records reflect that the Veteran continued to have medical problems.  He had tuberculosis.  He was recently diagnosed with diabetes and had an unintentional 20 pound weight loss.  He continued to have nightmares and reported panic attacks approximately 3 to 4 times per month.  MSE was baseline.  The examiner noted continued stress from medical problems and poor sleep.  He maintained the GAF of 50.  

July 2012 PTSD clinic records show that the Veteran continued to have irritability over his medical problems.  However, Zoloft was helpful and he had not had any recent panic attacks.  MSE was notable for worrisome mood and restricted affect.  The examiner assessed the Veteran as stable and maintained the GAF of 50.   

November 2012 PTSD clinic records reflect that the Veteran had a weeklong period where he had 1 to 2 panic attacks per day.  He could not identify a cause for them.  A cardiac evaluation was normal.  Otherwise his symptoms were stable.  MSE was notable for a worse mood and restricted affect.  A GAF of 50 was maintained.  

January 2013 PTSD clinic records note that sertraline was added to the medication regimen for breakthrough panic attacks.  The Veteran was satisfied with his current medications.  

March 2013 PTSD clinic records were substantially similar to the January 2013 findings.  

April 2013 VA PTSD clinic records reflect that the Veteran was coping well with a recent family loss.  The clinician expressed concern about the Veteran's weight.  The Veteran reported keeping himself busy with his pets and working on projects at home.  MSE was grossly normal.  The examiner commented that the Veteran appeared extremely thin.  The prior diagnoses and GAF of 50 were maintained.  

July 2013 VA PTSD clinic records reflect that the Veteran had another family loss.  While the Veteran believed his antidepressants were helpful, he continued to feel depressed and apathetic.  MSE was notable for depressed mood and constricted affect.  The examiner noted subjective complaints about memory trouble, but deferred further assessment until the Veteran's depression was better managed.  The prior diagnoses and GAF score were unchanged.  

September 2013 VA PTSD clinic records reflect that the Veteran had difficulty coping with the recent passing of two of his siblings and two grand-nephews.  His depression, moodiness and panic attacks were well managed with the recent medication adjustment.  MSE was described as some grief, but reasonably content.  

January 2014 VA PTSD clinic records were notable for increased panic attacks within the last month.  The Veteran acknowledged a pattern of seasonal depression and light therapy was recommended.  

March 2014 VA primary care records include complaints about short term memory loss.  Clinical nutrient testing was recommended. 

In March 2014, a VA Disability Benefits Questionnaire (DBQ) was completed for the claim.  The examiner listed diagnoses of PTSD, MDD and anxiety disorder.  The Veteran reported that his physiological disorders were caused or exacerbated by his intense PTSD.  The examiner assessed the overall severity of the Veteran's PTSD symptoms as productive of reduced reliability in occupational and social functioning.  The examiner reviewed the electronic record.  He noted that the Veteran worked until 2012 on ceramic tile.  He was self-employed.  He stopped because the labor was too physically demanding.  He noted that the Veteran had an extensive treatment history.  However, he had discontinued group therapy due to inefficacy.  He was upset over his initial VA PTSD examination because the examiner was a foreigner and he had difficulty communicating with him.  However, a friend encouraged him to try VA treatment and he did so.  The examiner listed the following symptoms as associated with PTSD: depression, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, circumstantial speech, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and difficulty adapting the stressful circumstance, including work.  For behavioral observations, the examiner remarked that the Veteran appeared almost anorexia-like.  The Veteran had a tendency to think tangentially, but was easily redirected.  

April 2014 VA psychiatric clinic MSE was notable for an improved mood.  

May 2014 VA psychiatric clinic records appear to suggest that the Veteran's recent panic attacks improved with Xanax.  MSE was notable for slight anxiety and no depression.  The Veteran had a full affect. 

August 2014 VA psychiatric clinic records refer to waxing and waning panic attacks.  Cardiac findings had been unremarkable.  The Veteran reported panic attacks occurring once per week.  He treated them with Xanax.  MSE was notable for a euthymic mood and full affect.  The clinician listed DSM-5 diagnoses as PTSD and MDD with prominent panic attacks.  

November 2014 VA psychiatric clinic records reflect that the Veteran was transferring care to his local VA outpatient clinic.  Notably, he reported an uptick in panic attacks without a clear precipitant.  Xanax and nitroglycerin were helpful in alleviating the symptoms.  

December 2014 VA MHC records reflect that the Veteran transferred care to his local VA clinic.  He described his mood as mellower than ever.  He was content with the current medication regimen.  He continued to report panic attacks occurring a couple of times per week without any precipitant.  He described his work history as a private contractor installing ceramic tiles.  MSE was notable for an even mood and affect.  The clinician noted current diagnoses of PTSD, depression and anxiety.  He assessed the Veteran as stable on current medications.   

Subsequent December 2014 VA MHC records indicate that the Veteran was doing well.  He was able to manage his depression with activities.  His main concern was his physical health.  

In March 2015, the VA examiner issued an addendum to the March 2014 VA PTSD examination.  He reported that the Veteran's depression and anxiety are secondary to PTSD.  However, the severity of the Veteran's depression excess that typically associated with PTSD.  It led to constantly low mood, anhedonia, weight loss, insomnia, psychomotor retardation, fatigue, guilt, impaired concentration, and recurrent thoughts of death.  Depression was not attributable to the physiological effects of substance abuse or another medical condition.  Although PTSD had many overlapping symptoms with MDD, it was characterized by intrusive thoughts, frequent agitation and irritability, emotional numbing, detachment, anxiety and panic attacks.  The examiner reported that the Veteran's weight loss was a feature of MDD.  He opined that the Veteran was unemployable due to his psychiatric symptoms.  

March 2015 VA MHC records indicate that the Veteran had a low mood and anhedonia.  He denied any precipitants for his depression.  He reported having good relationships with his wife and adult children.  He described his appetite, energy, sleep pattern, concentration, memory, temperament and mood as problematic.  MSE was notable for 7/10 depression and anxiety.  Affect was dysphoric.  The medication regimen was continued.  

April 2015 VA MHC records were substantially similar to the reports given in the prior March 2015 report.  

July 2015 VA MHC records show that the Veteran had an improved mood, but his other symptoms remained at baseline.  He planned to vacation with his wife the following month. 

November 2015 VA MHC records indicate that the Veteran was stable on medication.  He complained about fatigue despite excessive sleep.  He had longstanding depression.  However, he believed his mood was stable.  He planned to visit a warmer area.  MSE was notable for 5/10 depression and anxiety with a restricted affect.    

Analysis

The Veteran contends higher initial ratings are warranted.  His service-connected PTSD with recurrent MDD is rated as 30 percent disabling prior to September 13, 2013, 50 percent disabling prior to March 2, 2015 and 70 percent disabling thereafter.  38 C.F.R. § 4.130, Diagnostic Codes (DC) 9411.

In this case, the Board finds that an initial rating of 70 percent, but no higher, is warranted throughout the claims period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  It appears the 30 percent initial rating was based upon the January 2009 VA examination report.  The examiner assessed a GAF of 65 indicating mild PTSD symptoms.  However, the Veteran has credibly reported that he had difficulty communicating with the VA examiner.  See June 2009 NOD; March 2015 VA addendum medical opinion.  Notably, the January 2009 VA examiner himself acknowledged communication difficulties in his report.  The Board does not consider the January 2009 VA examination report to be persuasive evidence of mild PTSD symptoms.  Neither a GAF score nor an examiner's use of the term "mild" is dispositive as to the level of disability found by the Board based on the rating criteria.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

The evidence following the January 2009 VA examination generally consists of GAF scores indicative of severe and moderate PTSD symptoms.  Although the Veteran has had times where his mood improved, the weight of the evidence reflects that such improvement was limited and he constantly relied on medication for symptom management.  Compare VA treatment records from December 2009, March 2010, April 2010; January 2011 with VA treatment records from August 2010, August 2011, and thereafter.  Overall, the nature, severity, and frequency of the PTSD symptoms recounted in the clinical records are most closely akin to symptoms approximating deficiencies in social and occupational function.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes (DC) 9411.

The Board finds that a total rating is not warranted.  See id.  Although the Veteran has demonstrated total occupational impairment, per the March 2015 VA medical opinion, a longitudinal review of the record does not show that the Veteran has ever had any period of total social impairment due to PTSD symptoms.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DCs 9434-9411.  The Veteran has been sufficiently stable for outpatient treatment.  He has not experienced psychosis, gross speech or communication deficit, gross memory deficit, suicidal behavior, poor hygiene, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative attitude and was able to effectively communicate with treating clinicians.  While the evidence reflects that the Veteran has difficulties maintaining family and interpersonal relationships, he remains married and is able to participate in some activities outside of his home.  See VA treatment records from 2013 (pet care activities) and July 2015 (planning a vacation with his wife).  Thus, the severity, frequency and duration of the Veteran's wide-ranging PTSD with MDD symptoms do not more nearly approximate total social impairment.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DCs 9434-9411.

For the foregoing reasons, the symptoms and overall impairment caused by the Veteran's PTSD with MDD do not more nearly approximate the criteria for a 100 percent rating.  As the preponderance of the evidence is against a 100 percent rating, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
Extraschedular rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD with MDD to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include mood disturbances, anxiety, panic attacks, weight loss, sleep disturbances, among other psychiatric symptoms.  All of those symptoms are contemplated by the general rating formula for mental disorders, which includes both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Moreover, the Veteran has been granted a TDIU in connection with his initial rating claim from the date he last reported working full time.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from the first factually ascertainable date he was unemployed, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

IV. TDIU prior to September 13, 2013 

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, there is conflicting evidence as to the precise date when the Veteran became unemployed.  The problem is compounded by the fact that the Veteran was self-employed without a standard hourly schedule.  The January 2009 VA examination dates the Veteran's unemployment to 2004.  By contrast, November 2009 VA treatment records indicate that the Veteran was employed until he claimed eligibility for SSA retirement benefits in March 2009.  He completed a November 2014 VA Form 21-8940 Veteran's Application for Increased Compensation Based upon Unemployability ("TDIU claim").  He listed March 3, 2009 as the date his service-connected disability affected full time employment and December 1, 2009 as the date he became too disabled to work.  He identified diabetes, PTSD, hearing loss and tinnitus as his disabilities precluding employment.  

The Board finds March 3, 2009 to be the first factually ascertainable date of unemployment.  The Board considers the November 2014 TDIU claim to be the most probative evidence regarding dates of employment since it is a direct response from the Veteran to the question of when he became unemployed.  This is the date the Veteran has indicated that his service connected disabilities affected his ability to work full time and the Board must consider this evidence.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Based on the Board's decision above grant of an initial 70 percent rating for PTSD with MDD, the Veteran was service-connected for the following disabilities with the following ratings on April 30, 2008: PTSD, rated as 70 percent disabling; left ear hearing loss, 10 percent disabling; and tinnitus 10 percent disabling.  His combined rating was 80 percent.  He has thus the schedular TDIU criteria from that date, which reflects that he also met the schedular criteria on the March 3, 2009 first factually ascertainable date of unemployment.  38 C.F.R. § 4.16(a). 

The Veteran has a high school education and occupational experience in construction and ceramic tile work.  As explained above, the Board finds that the evidence supports a finding that service-connected PTSD was most akin to deficiencies in occupational and social function throughout the claims period.  38 C.F.R. § 4.130.  The March 2015 VA examiner opined that service-connected PTSD would preclude gainful employment.  Accordingly, the Board finds that the Veteran is unemployable due to service-connected PTSD with MDD beginning March 3, 2009.  The Veteran was employed prior to March 3, 2009 and an earlier effective date is therefore not for consideration.  Thus, a TDIU beginning March 3, 2009 is granted.  38 C.F.R. § 4.16(a).  As the preponderance of the evidence is against a TDIU prior to that date, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for erectile dysfunction secondary to service-connected PTSD with MDD is granted, subject to controlling regulations governing the payment of monetary awards.
 
An initial rating of 70 percent, but no higher, for PTSD with MDD is granted prior to September 13, 2013, subject to controlling regulations governing the payment of monetary awards.

A TDIU is granted from March 3, 2009, subject to the regulations governing the award of monetary benefits.  



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


